Citation Nr: 0524119	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-22 622	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral flat feet 
with hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to March 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This veteran's case was previously remanded for further 
development in an action dated in August 2003.  As part of 
the development ordered by the remand, the veteran was to 
have been afforded a podiatry examination to determine the 
etiology and extent of any bilateral foot disabilities 
present.  The Board notes that the record shows that an 
examination was requested mid-day on March 25, 2005, and that 
the examination was scheduled for April 7, 2005.  The letter 
advising the veteran of the date of the scheduled examination 
is dated April 8, 2005.  The veteran failed to report for the 
examination, and the claim was adjudicated based on the 
evidence of record in accordance with 38 C.F.R. § 3.655(b) 
(2004).  

While VA regulations provide that failure to report for a 
scheduled examination will result in a claim being rated 
based on the evidence of record, the Board finds that since 
the notice to report for the examination is dated after the 
scheduled date the examination was to have been conducted, 
the veteran was not given adequate notice of his scheduled 
examination, and therefore should not be penalized for his 
failure to report.  

Of record is a handwritten note in response to the RO's May 
2005 supplemental statement of the case (SSOC), which 
continued to deny the veteran's claim for service connection.  
In his note, the veteran stated that he would still like to 
"see a doctor that you was [sic] going to send" him to.  
From this, the Board infers that the veteran still wishes to 
be examined by a VA podiatrist as called for in the prior 
remand.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that, due to mailing address issues, at least 
two attempts were made to inform the veteran of the 
provisions of the VCAA:  in November 2003 and February 2004.  
In any event, the Board notes that it appears from the record 
that the veteran was never specifically asked to provide any 
evidence or information he had pertaining to his claim.  On 
remand, the RO should therefore also take necessary action to 
ensure that the veteran is adequately informed of VA's duty 
to notify and assist as prescribed by the VCAA.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  Verify the veteran's current 
address, and inform the veteran of 
his responsibility to keep VA 
informed of his current mailing 
address.

2.  All VCAA notice obligations must 
be satisfied in accordance with the 
decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.F.R. § 3.159 (2004), and 
any other applicable legal 
precedent, relative to each issue on 
appeal.  Specifically, the appellant 
must be informed of the specific 
information and/or specific medical 
or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claim, to include 
what specific evidence, if any, he 
is expected to obtain and submit, 
and what specific evidence will be 
retrieved by VA.  Further, he must 
be advised to send any evidence in 
his possession pertinent to the 
appeal to VA.

3.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded a VA podiatry examination 
by a podiatrist to determine the 
etiology and extent of any bilateral 
foot disabilities present.  All 
appropriate tests should be 
performed, including x-rays.  The 
podiatrist should obtain a detailed 
history from the veteran regarding 
the circumstances surrounding any 
injuries to the feet.  The veteran 
should be asked to specify the 
details surrounding the right foot 
injury he reported in a November 
1998 VA treatment note, as well as 
the work-related injury to the right 
foot that he reported to Dr. 
Montross in March 1994.  

The podiatrist should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed bilateral foot 
disabilities originated in, or are 
otherwise traceable to, military 
service.  The podiatrist should also 
specify whether the veteran's 
bilateral foot disabilities are 
related to a non-service-connected 
ankle injury.  In addition, 
specifically with regard to any pes 
planus noted at the evaluation, the 
podiatrist should review the service 
medical records and provide an 
opinion as to whether it is at least 
as likely as not that this condition 
underwent a worsening during the 
veteran's military service beyond 
its naturally expected course.  If 
it is determined that the veteran 
does not have bilateral foot 
disabilities that are due to 
military service, the podiatrist 
should expressly say so and provide 
detailed reasons for such an 
opinion.  

The rationale for all opinions 
should be explained in detail. The 
claims folder, along with any 
additional evidence obtained 
pursuant to the requests above, 
should be made available to the 
podiatrist for review.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



